                        THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIREE REASON,

              Plaintiff,
                                                           CIVIL ACTION
              v.
                                                           NO. 18-0618
ANDREWS SAUL,
Commissioner of the Social Security
Administration,


              Defendant.

                                             ORDER
       AND NOW, this       Ho ~ay of September, 2019, upon careful consideration of
Plaintiffs Brief and Statement of Issues in Support of Request for Review (Doc. 16),

Defendant's Response thereto (Doc. 19), the Report and Recommendation of United States

Magistrate Judge Jacob P. Hart (Doc. 21), Plaintiffs Objections thereto (Doc. 22), and

Defendant's Response thereto (Doc. 24), IT IS HEREBY ORDERED AND DECREED that:

       1.     The Report and Recommendation is APPROVED and ADOPTED;

       2.     Plaintiffs Request for Review is DENIED; and

       3.     Judgment is entered affirming the decision of the Commissioner of Social

              Security.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark the above-captioned
matter as CLOSED for statistical purposes.

                                                           BY THE COURT:


                                                             (j}~dUCJu/
                                                           Hon. Petrese B. Tucker, U.S.D.J..
